1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
9
10   Federal Trade Commission,
                                                   No. 8:18−cv−00936 DOC
11
                 Plaintiff,                        (AGRx)
12
           vs.                             Stipulated Final Order for
13
                                           Permanent Injunction and Civil
14   James Christiano, also known as Jamie Penalty Judgment as to
     Christiano, individually and as an    Defendants James Christiano,
15
     owner, officer, or manager of         NetDotSolutions, Inc., and
16   NetDotSolutions, Inc. and TeraMESH    TeraMESH Networks, Inc. [68]
     Networks, Inc.;
17
18   NetDotSolutions, Inc., a California
     corporation;
19
20   TeraMESH Networks, Inc., a
     California corporation;
21
22   Andrew Salisbury, also known as
23   Andy Salisbury, individually and as
     an owner, officer, manager, or de facto
24   owner, officer, or manager of
25   World Connection USA, LLC,
     World Connection, LLC, and
26   World Connection, S.A.;
27
     World Connection USA, LLC, a
28   California limited liability company;


                                               1
1    World Connection, LLC, an Idaho
     limited liability company; and
2
3    World Connection, S.A., a Guatemalan
     business entity;
4
5                 Defendants.
6
7
           Plaintiff, the Federal Trade Commission (“Commission” or “FTC”), filed its
8
     Complaint for Civil Penalties, Permanent Injunction and Other Relief
9
     (“Complaint”) pursuant to Sections 5(a), 5(m)(1)(A), 13(b), and 16(a) of the
10
     Federal Trade Commission Act (“FTC Act”), 15 U.S.C. §§ 45(a), 45(m)(1)(A),
11
     53(b), and 56(a), and Section 6 of the Telemarketing and Consumer Fraud and
12
     Abuse Prevention Act (the “Telemarketing Act”), 15 U.S.C. § 6105. The
13
     Commission and Defendants James Christiano, also known as Jamie Christiano,
14
     NetDotSolutions, Inc., and TeraMESH Networks, Inc. have stipulated to the entry
15
     of this Stipulated Final Order for Permanent Injunction and Civil Penalty
16
     Judgment (the “Order”) to resolve all matters in dispute in this action between
17
     them, but not as to any other person, such as an indemnitee.
18
           Therefore, it is ordered as follows:
19
                                          FINDINGS
20
           1.     This Court has jurisdiction over this matter.
21
           2.     The Complaint charges that Defendants James Christiano,
22
     NetDotSolutions, Inc., and TeraMESH Networks, Inc. participated in acts or
23
     practices in violation of Section 5 of the FTC Act, 15 U.S.C. § 45, and the FTC’s
24
     Telemarketing Sales Rule (the “TSR” or “Rule”), as amended, 16 C.F.R. Part 310,
25
     by assisting and facilitating their clients, or customers of their clients, who were,
26
     among other things: (a) placing telemarketing calls to consumers that delivered
27
     prerecorded messages; (b) placing telemarketing calls to consumers whose
28
     telephone numbers were on the National Do Not Call (“DNC”) Registry; and


                                                2
1    (c) transmitting inaccurate caller ID numbers and names with their telemarketing
2    calls.
3             3.    Defendants James Christiano, NetDotSolutions, Inc., and TeraMESH
4    Networks, Inc. neither admit nor deny any of the allegations in the Complaint,
5    except as specifically stated in this Order. Only for purposes of this action,
6    Defendants James Christiano, NetDotSolutions, Inc., and TeraMESH Networks,
7    Inc. admit the facts necessary to establish jurisdiction.
8             4.    Defendants James Christiano, NetDotSolutions, Inc., and TeraMESH
9    Networks, Inc. waive any claim that they may have under the Equal Access to
10   Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action through
11   the date of this Order, and agree to bear their own costs and attorney fees.
12            5.    Defendants James Christiano, NetDotSolutions, Inc., and TeraMESH
13   Networks, Inc. and the Commission waive all rights to appeal or otherwise
14   challenge or contest the validity of this Order.
15                                      DEFINITIONS
16            For the purpose of this Order, the following definitions apply:
17            A.    “Automatic Dialer” means an electronic device, software, or
18   application which stores or produces numbers to be called, and dials such numbers
19   automatically—even if the system must be turned on or triggered by a person.
20            B.    “Client” means a Person who is a subscriber to or customer of the
21   telephony services of any TelWeb Defendant.
22            C.    “Person” means any individual, group, unincorporated association,
23   limited or general partnership, corporation, or other business entity.
24            D.    “Telemarketing” means a plan, program, or campaign which is
25   conducted to induce the purchase of goods or services or a charitable contribution,
26   by use of one or more telephones and which involves more than one interstate
27   telephone call. The term does not include the solicitation of sales through the
28   mailing of a catalog which: contains a written description or illustration of the


                                                 3
1    goods or services offered for sale; includes the business address of the seller;
2    includes multiple pages of written material or illustrations; and has been issued not
3    less frequently than once a year, when the person making the solicitation does not
4    solicit customers by telephone but only receives calls initiated by customers in
5    response to the catalog and during those calls takes orders only without further
6    solicitation. For purposes of the previous sentence, the term “further solicitation”
7    does not include providing the customer with information about, or attempting to
8    sell, any other item included in the same catalog which prompted the customer’s
9    call or in a substantially similar catalog.
10         E.     “TelWeb Defendants” means all of the Corporate Defendants and the
11   Individual Defendant, individually, collectively, or in any combination.
12                1)     “Corporate Defendants” means Defendants NetDotSolutions,
13                       Inc. and TeraMESH Networks, Inc., and their successors and
14                       assigns.
15                2)     “Individual Defendant” means Defendant James Christiano,
16                       also known as Jamie Christiano.
17                                          ORDER
18                                                 I
19          Permanent Ban on Telemarketing Involving an Automatic Dialer
20         It is ordered that the TelWeb Defendants, whether acting directly or through
21   an intermediary, are permanently restrained and enjoined from:
22         A.     Engaging in or causing others to engage in Telemarketing involving
23   the use of an Automatic Dialer;
24         B.     Assisting others to engage in Telemarketing by providing access to an
25   Automatic Dialer; and
26         C.     Holding any ownership interest, share, or stock in any business that
27   engages in any of the acts and practices listed in paragraph A of this Section.
28


                                                   4
1    Provided, however, that it is not a violation of this Order to own a non-controlling
2    interest in a publicly-traded company that engages in such conduct.
3                                               II
4                 Prohibition on Violating the Telemarketing Sales Rule
5          It is further ordered that the TelWeb Defendants, their agents, employees,
6    and all other persons in active concert or participation with any of them, who
7    receive actual notice of this Order, whether acting directly or indirectly, in
8    connection with Telemarketing, are permanently restrained and enjoined from
9    engaging in, causing others to engage in, or assisting others engaging in violating
10   the Telemarketing Sales Rule, l6 C.F.R. Part 310, a copy of which is attached to
11   this Order as Attachment A.
12                                             III
13                             Client Review and Termination
14         It is further ordered that:
15         A.     Each TelWeb Defendant must review whether each of its Clients or
16   prospective Clients engages in Telemarketing and whether such Telemarketing
17   involves the use of an Automatic Dialer as follows:
18                1)     Within forty-five days of the entry of this Order for current
19                       Clients;
20                2)     Prior to beginning to provide services to prospective Clients;
21                3)     Within fifteen days of receipt of any subpoena, civil
22                       investigative demand, or other legal or law enforcement inquiry,
23                       request, or citation related to a Client or calls dialed under a
24                       Client’s account;
25                4)     Within fifteen days of becoming aware of evidence or
26                       information suggesting that a Client is engaging in
27                       Telemarketing that involves the use of an Automatic Dialer; and
28                5)     Otherwise, at least once per year.


                                                5
1          B.     The TelWeb Defendants must immediately terminate, or refrain from
2    entering into, any business relationship with a Client or prospective Client if a
3    review under Subsection A reveals that the Client or prospective Client is engaging
4    in Telemarketing that involves the use of an Automatic Dialer.
5          C.     Reviewing a Client or prospective Client for the purposes of
6    Subsection A must include all steps reasonably calculated to determine whether
7    such Client or prospective Client engages in Telemarketing that involves the use of
8    an Automatic Dialer. The reasonableness of such steps may vary depending on:
9                 1)    The type of entity being reviewed (e.g., school, school district,
10                      public utility, political campaign, political party, for-profit
11                      entity, etc.); and
12                2)    Whether the TelWeb Defendants have received any subpoenas,
13                      civil investigative demands, or other legal or law enforcement
14                      inquiries, requests, or citations related to a Client or calls dialed
15                      under a Client’s account.
16                                            IV
17                         Monetary Judgment for Civil Penalty
18         It is further ordered that:
19         A.     Judgment in the amount of One Million, Three Hundred Fifty
20   Thousand Dollars ($1,350,000) is entered in favor of the Commission against the
21   TelWeb Defendants, jointly and severally, as a civil penalty.
22         B.     In satisfaction of the judgment amount set forth in the paragraph
23   immediately above, the TelWeb Defendants are ordered to pay to the Commission
24   One Million, Three Hundred Fifty Thousand Dollars ($1,350,000) by electronic
25   fund transfers in accordance with instructions previously provided by a
26   representative of the Commission, as follows:
27                1)    Within seven (7) days of entry of this Order, the TelWeb
28                      Defendants are ordered to pay the Commission a first payment


                                               6
1                        of Six Hundred Seventy-Five Thousand Dollars ($675,000),
2                        which, as the TelWeb Defendants stipulate, their undersigned
3                        counsel holds in escrow for no purpose other than the payment
4                        to the Commission.
5                 2)     Within thirty (30) days of entry of this Order, the TelWeb
6                        Defendants are ordered to pay the Commission a second
7                        payment of Three Hundred Thirty-Seven Thousand Five
8                        Hundred Dollars ($337,500).
9                 3)     Within sixty (60) days of entry of this Order, the TelWeb
10                       Defendants are ordered to pay the Commission a third payment
11                       of Three Hundred Thirty-Seven Thousand Five Hundred
12                       Dollars ($337,500).
13           C.   The TelWeb Defendants relinquish dominion and all legal and
14   equitable right, title, and interest in all assets transferred pursuant to this Order and
15   may not seek the return of any assets.
16           D.   The facts alleged in the Complaint will be taken as true, without
17   further proof, in any subsequent civil litigation by or on behalf of the Commission
18   in a proceeding to enforce its rights to any payment or monetary judgment pursuant
19   to this Order.
20           E.   The TelWeb Defendants agree that the judgment represents a civil
21   penalty owed to the government of the United States, is not compensation for
22   actual pecuniary loss, and, therefore, as to the Individual Defendant, it is not
23   subject to discharge under the Bankruptcy Code pursuant to 11 U.S.C. § 523(a)(7).
24           F.   The TelWeb Defendants acknowledge that their Taxpayer
25   Identification Numbers (Social Security Numbers or Employer Identification
26   Numbers), which they must submit, may be used for collecting and reporting on
27   any delinquent amount arising out of this Order, in accordance with 31 U.S.C. §
28   7701.


                                                 7
1                                              V
2                                        Cooperation
3          It is further ordered that the TelWeb Defendants must fully cooperate with
4    representatives of the Commission in this case and in any investigation related to
5    or associated with the transactions or the occurrences that are the subject of the
6    Complaint (“Related Matters”). Such Defendants must provide truthful and
7    complete information, evidence, and testimony. Concerning Related Matters, the
8    Individual Defendant must appear and the Corporate Defendants must designate
9    and cause one or more of Defendants’ officers, employees, representatives, or
10   agents who consent to testify on its behalf to appear for interviews, discovery,
11   hearings, trials, and any other proceedings that a Commission representative may
12   reasonably request upon ten days written notice, or other reasonable notice, at such
13   places and times as a Commission representative may designate, without the
14   service of a subpoena.
15                                             VI
16                                Order Acknowledgments
17         It is further ordered that the TelWeb Defendants obtain acknowledgments
18   of receipt of this Order:
19         A.     From each TelWeb Defendant, within seven days of entry of this
20   Order, must submit to the Commission an acknowledgment of receipt of this Order
21   sworn under penalty of perjury.
22         B.     For five years after entry of this Order, the Individual Defendant, for
23   any business that he, individually or collectively with any other Defendants, is the
24   majority owner, or controls directly or indirectly, and each Corporate Defendant,
25   must deliver a copy of this Order to: (1) all principals, officers, directors, and LLC
26   managers and members; (2) all employees, agents, and representatives with
27   managerial responsibilities for conduct related to the subject matter of the Order;
28   and (3) any business entity resulting from any change in structure as set forth in the


                                               8
1    Section titled Compliance Reporting. Delivery must occur within seven days of
2    entry of this Order for current personnel. For all others, delivery must occur before
3    they assume their responsibilities.
4          C.     From each individual or entity to which a TelWeb Defendant delivered
5    a copy of this Order, that Defendant must obtain, within 30 days, a signed and
6    dated acknowledgment of receipt of this Order.
7                                            VII
8                                  Compliance Reporting
9          It is further ordered that the TelWeb Defendants make timely submissions
10   to the Commission:
11         A.     One year after entry of this Order, each TelWeb Defendant must
12   submit a compliance report, sworn under penalty of perjury.
13                1)    Each TelWeb Defendant must: (a) identify the primary physical,
14                      postal, and email address and telephone number, as designated
15                      points of contact, which representatives of the Commission may
16                      use to communicate with Defendant; (b) identify all of that
17                      Defendant’s businesses by all of their names, telephone
18                      numbers, and physical, postal, email, and Internet addresses;
19                      (c) describe the activities of each business and the involvement
20                      of any other Defendant (which the Individual Defendant must
21                      describe if he knows or should know due to his own
22                      involvement); (d) describe in detail whether and how that
23                      Defendant is in compliance with each Section of this Order; and
24                      (e) provide a copy of each Order Acknowledgment obtained
25                      pursuant to this Order, unless previously submitted to the
26                      Commission.
27                2)    Additionally, the Individual Defendant must: (a) identify all
28                      telephone numbers and all physical, postal, email and Internet


                                               9
1                       addresses, including all residences; (b) identify all business
2                       activities, including any business for which he performs
3                       services whether as an employee or otherwise and any entity in
4                       which he has any ownership interest; and (c) describe in detail
5                       his involvement in each such business, including title, role,
6                       responsibilities, participation, authority, control, and any
7                       ownership.
8          B.     For twelve years after entry of this Order, each TelWeb Defendant
9    must submit a compliance notice, sworn under penalty of perjury, within fourteen
10   days of any change in the following:
11                1)    Each TelWeb Defendant must report any change in: (a) any
12                      designated point of contact; or (b) the structure of any
13                      Corporate Defendant or any entity that Defendant has any
14                      ownership interest in or controls directly or indirectly that may
15                      affect compliance obligations arising under this Order,
16                      including: creation, merger, sale, or dissolution of the entity or
17                      any subsidiary, parent, or affiliate that engages in any acts or
18                      practices subject to this Order.
19                2)    Additionally, the Individual Defendant must report any change
20                      in: (a) name, including aliases or fictitious name, or residence
21                      address; or (b) title or role in any business activity, including
22                      any business for which he performs services whether as an
23                      employee or otherwise and any entity in which he has any
24                      ownership interest, and identify the name, physical address,
25                      and any Internet address of the business or entity.
26         C.     Each TelWeb Defendant must submit to the Commission notice of the
27   filing of any bankruptcy petition, insolvency proceeding, or similar proceeding by
28   or against such Defendant within fourteen days of its filing.


                                              10
1            D.     Any submission to the Commission required by this Order to be
2    sworn under penalty of perjury must be true and accurate and comply with 28
3    U.S.C. § 1746, such as by concluding: “I declare under penalty of perjury under
4    the laws of the United States of America that the foregoing is true and correct.
5    Executed on: _____” and supplying the date, signatory’s full name, title (if
6    applicable), and signature.
7            E.     Unless otherwise directed by a Commission representative in writing,
8    all submissions to the Commission pursuant to this Order must be emailed to
9    DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:
10   Associate Director for Enforcement, Bureau of Consumer Protection, Federal
11   Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580. The
12   subject line must begin: FTC v. Christiano, et al., Matter Number X180032.
13                                            VIII
14                                      Recordkeeping
15           It is further ordered that the TelWeb Defendants must create certain
16   records for twelve years after entry of the Order, and retain each such record for
17   five years. Specifically, each Corporate Defendant, and the Individual Defendant,
18   for any business that he, individually or collectively with any other Defendant, is a
19   majority owner or controls directly or indirectly, must create and retain the
20   following records:
21           A.     Accounting records showing the revenues from all goods or services
22   sold.
23           B.     Personnel records showing, for each person providing services,
24   whether as an employee or otherwise, that person’s: name, addresses, telephone
25   numbers, job title or position, dates of service, and (if applicable) the reason for
26   termination.
27
28


                                               11
1          C.     Records of all consumer complaints concerning the subject matter of
2    the Order, whether received directly or indirectly, such as through a third party, and
3    any response.
4          D.     Records of reviews of Clients and prospective Clients, terminations of
5    Clients, and denials of service to prospective Clients, including documentation of
6    the review process, procedures, implementation, status, and outcome, as described
7    in the Section of this Order entitled “Client Review and Termination.”
8          E.     All records necessary to demonstrate full compliance with each
9    provision of this Order, including all submissions to the Commission.
10                                            IX
11                                Compliance Monitoring
12         It is further ordered that, for the purpose of monitoring the TelWeb
13   Defendants’ compliance with this Order and any failure to transfer any assets as
14   required by this Order:
15         A.     Within 14 days of receipt of a written request from a representative of
16   the Commission, each TelWeb Defendant must: (1) submit additional compliance
17   reports or other requested information, which must be sworn under penalty of
18   perjury; (2) appear for depositions; and (3) produce documents for inspection and
19   copying. The Commission is also authorized to obtain discovery, without further
20   leave of court, using any of the procedures prescribed by Federal Rules of Civil
21   Procedure 29, 30 (including telephonic depositions), 31, 33, 34, 36, 45, and 69.
22         B.     For matters concerning this Order, the Commission is authorized to
23   communicate directly with each TelWeb Defendant. The TelWeb Defendants must
24   permit representatives of the Commission to interview any employee or other
25   person affiliated with any TelWeb Defendant who has agreed to such an interview.
26   The person interviewed may have counsel present.
27         C.     The Commission may use all other lawful means, including posing,
28   through its representatives as consumers, suppliers, or other individuals or entities


                                              12
1    to the TelWeb Defendants or any individual or entity affiliated with the TelWeb
2    Defendants, without the necessity of identification or prior notice. Nothing in this
3    Order limits the Commission’s lawful use of compulsory process, pursuant to
4    Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.
5          D.     Upon written request from a representative of the Commission, any
6    consumer reporting agency must furnish consumer reports concerning the
7    Individual Defendant pursuant to Section 604(1) of the Fair Credit Reporting Act,
8    15 U.S.C. §1681b(a)(1).
9                                              X
10                                Retention of Jurisdiction
11         It is further ordered that this Court retains jurisdiction of this matter for
12   purposes of construction, modification, and enforcement of this Order.
13
14         It is so ordered.
15

           Dated: March 26, 2019
16
17                                                          David O. Carter
                                                       United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                              13
                                                                      Federal Trade Commission                                                               § 310.2




                                                                       PART 310—TELEMARKETING SALES                         § 310.1 Scope of regulations in this
                                                                            RULE 16 CFR PART 310                                part.
                                                                                                                               This part implements the Tele-
                                                                      Sec.                                                  marketing and Consumer Fraud and
                                                                      310.1 Scope of regulations in this part.              Abuse Prevention Act, 15 U.S.C. 6101-
                                                                      310.2 Definitions.                                    6108, as amended.
                                                                      310.3 Deceptive telemarketing acts or prac-
                                                                          tices.                                            § 310.2 Definitions.
                                                                      310.4 Abusive telemarketing acts or prac-                (a) Acquirer means a business organi-
                                                                          tices.                                            zation, financial institution, or an
                                                                      310.5 Recordkeeping requirements.
                                                                                                                            agent of a business organization or fi-
                                                                      310.6 Exemptions.
                                                                                                                            nancial institution that has authority
                                                                      310.7 Actions by states and private persons.
                                                                                                                            from an organization that operates or
                                                                      310.8 Fee for access to the National Do Not
                                                                          Call Registry.                                    licenses a credit card system to author-
                                                                      310.9 Severability.                                   ize merchants to accept, transmit, or
                                                                                                                            process payment by credit card
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                        AUTHORITY: 15 U.S.C. 6101–6108.                     through the credit card system for
                                                                        SOURCE: 75 FR 48516, Aug. 10, 2010, unless          money, goods or services, or anything
                                                                      otherwise noted.                                      else of value.

                                                                                                                        381
                                                                                                                                                                       EC29SE91.044</GPH>




                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00391
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      § 310.2                                                            16 CFR Ch. I (1–1–18 Edition)

                                                                         (b) Attorney General means the chief               that can be used to add funds to a gen-
                                                                      legal officer of a state.                             eral-use prepaid card, as defined in
                                                                         (c) Billing information means any data             Regulation E, 12 CFR 1005.2, or an ac-
                                                                      that enables any person to access a                   count with a payment intermediary.
                                                                      customer’s or donor’s account, such as                For purposes of this definition, a cash
                                                                      a credit card, checking, savings, share               reload mechanism is not itself a gen-
                                                                      or similar account, utility bill, mort-               eral-use prepaid debit card or a swipe
                                                                      gage loan account, or debit card.                     reload process or similar method in
                                                                         (d) Caller identification service means a          which funds are added directly onto a
                                                                      service that allows a telephone sub-                  person’s own general-use prepaid card
                                                                      scriber to have the telephone number,                 or account with a payment inter-
                                                                      and, where available, name of the call-               mediary.
                                                                      ing party transmitted contempora-                       (h) Charitable contribution means any
                                                                      neously with the telephone call, and                  donation or gift of money or any other
                                                                      displayed on a device in or connected                 thing of value.
                                                                      to the subscriber’s telephone.
                                                                                                                              (i) Commission means the Federal
                                                                         (e) Cardholder means a person to
                                                                                                                            Trade Commission.
                                                                      whom a credit card is issued or who is
                                                                      authorized to use a credit card on be-                  (j) Credit means the right granted by
                                                                      half of or in addition to the person to               a creditor to a debtor to defer payment
                                                                      whom the credit card is issued.                       of debt or to incur debt and defer its
                                                                         (f) Cash-to-cash money transfer means              payment.
                                                                      the electronic (as defined in section                   (k) Credit card means any card, plate,
                                                                      106(2) of the Electronic Signatures in                coupon book, or other credit device ex-
                                                                      Global and National Commerce Act (15                  isting for the purpose of obtaining
                                                                      U.S.C. 7006(2)) transfer of the value of              money, property, labor, or services on
                                                                      cash received from one person to an-                  credit.
                                                                      other person in a different location                    (l) Credit card sales draft means any
                                                                      that is sent by a money transfer pro-                 record or evidence of a credit card
                                                                      vider and received in the form of cash.               transaction.
                                                                      For purposes of this definition, money                  (m) Credit card system means any
                                                                      transfer provider means any person or                 method or procedure used to process
                                                                      financial institution that provides                   credit card transactions involving cred-
                                                                      cash-to-cash money transfers for a per-               it cards issued or licensed by the oper-
                                                                      son in the normal course of its busi-                 ator of that system.
                                                                      ness, whether or not the person holds                   (n) Customer means any person who is
                                                                      an account with such person or finan-                 or may be required to pay for goods or
                                                                      cial institution. The term cash-to-cash               services     offered     through     tele-
                                                                      money transfer includes a remittance                  marketing.
                                                                      transfer, as defined in section 919(g)(2)               (o) Debt relief service means any pro-
                                                                      of the Electronic Fund Transfer Act                   gram or service represented, directly or
                                                                      (‘‘EFTA’’), 15 U.S.C. 1693a, that is a
                                                                                                                            by implication, to renegotiate, settle,
                                                                      cash-to-cash transaction; however it
                                                                                                                            or in any way alter the terms of pay-
                                                                      does not include any transaction that
                                                                                                                            ment or other terms of the debt be-
                                                                      is:
                                                                                                                            tween a person and one or more unse-
                                                                         (1) An electronic fund transfer as de-
                                                                                                                            cured creditors or debt collectors, in-
                                                                      fined in section 903 of the EFTA;
                                                                         (2) Covered by Regulation E, 12 CFR                cluding, but not limited to, a reduction
                                                                      1005.20, pertaining to gift cards; or                 in the balance, interest rate, or fees
                                                                         (3) Subject to the Truth in Lending                owed by a person to an unsecured cred-
                                                                      Act, 15 U.S.C. 1601 et seq.                           itor or debt collector.
                                                                         (g) Cash reload mechanism is a device,               (p) Donor means any person solicited
                                                                      authorization code, personal identifica-              to make a charitable contribution.
                                                                      tion number, or other security measure                  (q) Established business relationship
                                                                      that makes it possible for a person to                means a relationship between a seller
                                                                      convert cash into an electronic (as de-               and a consumer based on:
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                      fined in section 106(2) of the Electronic               (1) the consumer’s purchase, rental,
                                                                      Signatures in Global and National                     or lease of the seller’s goods or services
                                                                      Commerce Act (15 U.S.C. 7006(2)) form                 or a financial transaction between the

                                                                                                                        382



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00392
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      Federal Trade Commission                                                               § 310.2

                                                                      consumer and seller, within the eight-                  (z) Preacquired account information
                                                                      een (18) months immediately preceding                 means any information that enables a
                                                                      the date of a telemarketing call; or                  seller or telemarketer to cause a
                                                                        (2) the consumer’s inquiry or applica-              charge to be placed against a cus-
                                                                      tion regarding a product or service of-               tomer’s or donor’s account without ob-
                                                                      fered by the seller, within the three (3)             taining the account number directly
                                                                      months immediately preceding the                      from the customer or donor during the
                                                                      date of a telemarketing call.                         telemarketing transaction pursuant to
                                                                        (r) Free-to-pay conversion means, in an             which the account will be charged.
                                                                      offer or agreement to sell or provide                   (aa) Prize means anything offered, or
                                                                      any goods or services, a provision                    purportedly offered, and given, or pur-
                                                                      under which a customer receives a                     portedly given, to a person by chance.
                                                                      product or service for free for an initial            For purposes of this definition, chance
                                                                      period and will incur an obligation to                exists if a person is guaranteed to re-
                                                                      pay for the product or service if he or               ceive an item and, at the time of the
                                                                      she does not take affirmative action to               offer or purported offer, the tele-
                                                                      cancel before the end of that period.                 marketer does not identify the specific
                                                                        (s) Investment opportunity means any-               item that the person will receive.
                                                                      thing, tangible or intangible, that is of-              (bb) Prize promotion means:
                                                                      fered, offered for sale, sold, or traded                (1) A sweepstakes or other game of
                                                                      based wholly or in part on representa-                chance; or
                                                                      tions, either express or implied, about                 (2) An oral or written express or im-
                                                                      past, present, or future income, profit,              plied representation that a person has
                                                                      or appreciation.                                      won, has been selected to receive, or
                                                                        (t) Material means likely to affect a               may be eligible to receive a prize or
                                                                      person’s choice of, or conduct regard-                purported prize.
                                                                      ing, goods or services or a charitable                  (cc) Remotely created payment order
                                                                      contribution.                                         means any payment instruction or
                                                                        (u) Merchant means a person who is                  order drawn on a person’s account that
                                                                      authorized under a written contract                   is created by the payee or the payee’s
                                                                      with an acquirer to honor or accept                   agent and deposited into or cleared
                                                                      credit cards, or to transmit or process               through the check clearing system.
                                                                      for payment credit card payments, for                 The term includes, without limitation,
                                                                      the purchase of goods or services or a                a ‘‘remotely created check,’’ as defined
                                                                      charitable contribution.                              in Regulation CC, Availability of
                                                                        (v) Merchant agreement means a writ-                Funds and Collection of Checks, 12 CFR
                                                                      ten contract between a merchant and                   229.2(fff), but does not include a pay-
                                                                      an acquirer to honor or accept credit                 ment order cleared through an Auto-
                                                                      cards, or to transmit or process for                  mated Clearinghouse (ACH) Network or
                                                                      payment credit card payments, for the                 subject to the Truth in Lending Act, 15
                                                                      purchase of goods or services or a char-              U.S.C. 1601 et seq., and Regulation Z, 12
                                                                      itable contribution.                                  CFR part 1026.
                                                                        (w) Negative option feature means, in                 (dd) Seller means any person who, in
                                                                      an offer or agreement to sell or provide              connection with a telemarketing trans-
                                                                      any goods or services, a provision                    action, provides, offers to provide, or
                                                                      under which the customer’s silence or                 arranges for others to provide goods or
                                                                      failure to take an affirmative action to              services to the customer in exchange
                                                                      reject goods or services or to cancel the             for consideration.
                                                                      agreement is interpreted by the seller                  (ee) State means any state of the
                                                                      as acceptance of the offer.                           United States, the District of Colum-
                                                                        (x) Outbound telephone call means a                 bia, Puerto Rico, the Northern Mariana
                                                                      telephone call initiated by a tele-                   Islands, and any territory or possession
                                                                      marketer to induce the purchase of                    of the United States.
                                                                      goods or services or to solicit a chari-                (ff) Telemarketer means any person
                                                                      table contribution.                                   who, in connection with telemarketing,
                                                                        (y) Person means any individual,                    initiates or receives telephone calls to
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                      group, unincorporated association, lim-               or from a customer or donor.
                                                                      ited or general partnership, corpora-                   (gg) Telemarketing means a plan, pro-
                                                                      tion, or other business entity.                       gram, or campaign which is conducted

                                                                                                                        383



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00393
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      § 310.3                                                            16 CFR Ch. I (1–1–18 Edition)

                                                                      to induce the purchase of goods or serv-                (1) Before a customer consents to
                                                                      ices or a charitable contribution, by                 pay 659 for goods or services offered,
                                                                      use of one or more telephones and                     failing to disclose truthfully, in a clear
                                                                      which involves more than one inter-                   and conspicuous manner, the following
                                                                      state telephone call. The term does not               material information:
                                                                      include the solicitation of sales                       (i) The total costs to purchase, re-
                                                                      through the mailing of a catalog                      ceive, or use, and the quantity of, any
                                                                      which: contains a written description                 goods or services that are the subject
                                                                      or illustration of the goods or services              of the sales offer; 660
                                                                      offered for sale; includes the business                 (ii) All material restrictions, limita-
                                                                      address of the seller; includes multiple
                                                                                                                            tions, or conditions to purchase, re-
                                                                      pages of written material or illustra-
                                                                                                                            ceive, or use the goods or services that
                                                                      tions; and has been issued not less fre-
                                                                                                                            are the subject of the sales offer;
                                                                      quently than once a year, when the
                                                                      person making the solicitation does                     (iii) If the seller has a policy of not
                                                                      not solicit customers by telephone but                making refunds, cancellations, ex-
                                                                      only receives calls initiated by cus-                 changes, or repurchases, a statement
                                                                      tomers in response to the catalog and                 informing the customer that this is the
                                                                      during those calls takes orders only                  seller’s policy; or, if the seller or tele-
                                                                      without further solicitation. For pur-                marketer makes a representation
                                                                      poses of the previous sentence, the                   about a refund, cancellation, exchange,
                                                                      term ‘‘further solicitation’’ does not                or repurchase policy, a statement of all
                                                                      include providing the customer with                   material terms and conditions of such
                                                                      information about, or attempting to                   policy;
                                                                      sell, any other item included in the                    (iv) In any prize promotion, the odds
                                                                      same catalog which prompted the cus-                  of being able to receive the prize, and,
                                                                      tomer’s call or in a substantially simi-              if the odds are not calculable in ad-
                                                                      lar catalog.                                          vance, the factors used in calculating
                                                                         (hh) Upselling means soliciting the                the odds; that no purchase or payment
                                                                      purchase of goods or services following               is required to win a prize or to partici-
                                                                      an initial transaction during a single                pate in a prize promotion and that any
                                                                      telephone call. The upsell is a separate              purchase or payment will not increase
                                                                      telemarketing transaction, not a con-                 the person’s chances of winning; and
                                                                      tinuation of the initial transaction. An              the no-purchase/no-payment method of
                                                                      ‘‘external upsell’’ is a solicitation                 participating in the prize promotion
                                                                      made by or on behalf of a seller dif-                 with either instructions on how to par-
                                                                      ferent from the seller in the initial                 ticipate or an address or local or toll-
                                                                      transaction, regardless of whether the                free telephone number to which cus-
                                                                      initial transaction and the subsequent
                                                                                                                            tomers may write or call for informa-
                                                                      solicitation are made by the same tele-
                                                                                                                            tion on how to participate;
                                                                      marketer. An ‘‘internal upsell’’ is a so-
                                                                      licitation made by or on behalf of the
                                                                                                                               659 When a seller or telemarketer uses, or
                                                                      same seller as in the initial trans-
                                                                      action, regardless of whether the ini-                directs a customer to use, a courier to trans-
                                                                                                                            port payment, the seller or telemarketer
                                                                      tial transaction and subsequent solici-
                                                                                                                            must make the disclosures required by
                                                                      tation are made by the same tele-                     § 310.3(a)(1) before sending a courier to pick
                                                                      marketer.                                             up payment or authorization for payment, or
                                                                      [75 FR 48516, Aug. 10, 2010, as amended at 80         directing a customer to have a courier pick
                                                                      FR 77557, Dec. 14, 2015]                              up payment or authorization for payment. In
                                                                                                                            the case of debt relief services, the seller or
                                                                                                                            telemarketer must make the disclosures re-
                                                                      § 310.3 Deceptive telemarketing acts or               quired by § 310.3(a)(1) before the consumer en-
                                                                          practices.                                        rolls in an offered program.
                                                                                                                               660 For offers of consumer credit products
                                                                        (a) Prohibited deceptive telemarketing
                                                                      acts or practices. It is a deceptive tele-            subject to the Truth in Lending Act, 15
                                                                      marketing act or practice and a viola-                U.S.C. 1601 et seq., and Regulation Z, 12 CFR
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                                                                            226, compliance with the disclosure require-
                                                                      tion of this Rule for any seller or tele-             ments under the Truth in Lending Act and
                                                                      marketer to engage in the following                   Regulation Z shall constitute compliance
                                                                      conduct:                                              with § 310.3(a)(1)(i) of this Rule.

                                                                                                                        384



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00394
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      Federal Trade Commission                                                               § 310.3

                                                                        (v) All material costs or conditions                the account, the customer may with-
                                                                      to receive or redeem a prize that is the              draw from the debt relief service at any
                                                                      subject of the prize promotion;                       time without penalty, and, if the cus-
                                                                        (vi) In the sale of any goods or serv-              tomer withdraws, the customer must
                                                                      ices represented to protect, insure, or               receive all funds in the account, other
                                                                      otherwise limit a customer’s liability                than funds earned by the debt relief
                                                                      in the event of unauthorized use of the               service        in     compliance     with
                                                                      customer’s credit card, the limits on a               § 310.4(a)(5)(i)(A) through (C).
                                                                      cardholder’s liability for unauthorized                  (2) Misrepresenting, directly or by
                                                                      use of a credit card pursuant to 15                   implication, in the sale of goods or
                                                                      U.S.C. 1643;                                          services any of the following material
                                                                        (vii) If the offer includes a negative              information:
                                                                      option feature, all material terms and
                                                                                                                               (i) The total costs to purchase, re-
                                                                      conditions of the negative option fea-
                                                                                                                            ceive, or use, and the quantity of, any
                                                                      ture, including, but not limited to, the
                                                                                                                            goods or services that are the subject
                                                                      fact that the customer’s account will
                                                                      be charged unless the customer takes                  of a sales offer;
                                                                      an affirmative action to avoid the                       (ii) Any material restriction, limita-
                                                                      charge(s), the date(s) the charge(s) will             tion, or condition to purchase, receive,
                                                                      be submitted for payment, and the spe-                or use goods or services that are the
                                                                      cific steps the customer must take to                 subject of a sales offer;
                                                                      avoid the charge(s); and                                 (iii) Any material aspect of the per-
                                                                        (viii) In the sale of any debt relief               formance, efficacy, nature, or central
                                                                      service:                                              characteristics of goods or services
                                                                        (A) the amount of time necessary to                 that are the subject of a sales offer;
                                                                      achieve the represented results, and to                  (iv) Any material aspect of the na-
                                                                      the extent that the service may include               ture or terms of the seller’s refund,
                                                                      a settlement offer to any of the cus-                 cancellation, exchange, or repurchase
                                                                      tomer’s creditors or debt collectors,                 policies;
                                                                      the time by which the debt relief serv-                  (v) Any material aspect of a prize
                                                                      ice provider will make a bona fide set-               promotion including, but not limited
                                                                      tlement offer to each of them;                        to, the odds of being able to receive a
                                                                        (B) to the extent that the service                  prize, the nature or value of a prize, or
                                                                      may include a settlement offer to any                 that a purchase or payment is required
                                                                      of the customer’s creditors or debt col-              to win a prize or to participate in a
                                                                      lectors, the amount of money or the                   prize promotion;
                                                                      percentage of each outstanding debt                      (vi) Any material aspect of an invest-
                                                                      that the customer must accumulate be-                 ment opportunity including, but not
                                                                      fore the debt relief service provider                 limited to, risk, liquidity, earnings po-
                                                                      will make a bona fide settlement offer                tential, or profitability;
                                                                      to each of them;
                                                                                                                               (vii) A seller’s or telemarketer’s af-
                                                                        (C) to the extent that any aspect of
                                                                                                                            filiation with, or endorsement or spon-
                                                                      the debt relief service relies upon or re-
                                                                                                                            sorship by, any person or government
                                                                      sults in the customer’s failure to make
                                                                      timely payments to creditors or debt                  entity;
                                                                      collectors, that the use of the debt re-                 (viii) That any customer needs of-
                                                                      lief service will likely adversely affect             fered goods or services to provide pro-
                                                                      the customer’s creditworthiness, may                  tections a customer already has pursu-
                                                                      result in the customer being subject to               ant to 15 U.S.C. 1643;
                                                                      collections or sued by creditors or debt                 (ix) Any material aspect of a nega-
                                                                      collectors, and may increase the                      tive option feature including, but not
                                                                      amount of money the customer owes                     limited to, the fact that the customer’s
                                                                      due to the accrual of fees and interest;              account will be charged unless the cus-
                                                                      and                                                   tomer takes an affirmative action to
                                                                        (D) to the extent that the debt relief              avoid the charge(s), the date(s) the
                                                                      service requests or requires the cus-                 charge(s) will be submitted for pay-
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                      tomer to place funds in an account at                 ment, and the specific steps the cus-
                                                                      an insured financial institution, that                tomer must take to avoid the
                                                                      the customer owns the funds held in                   charge(s); or

                                                                                                                        385



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00395
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      § 310.3                                                            16 CFR Ch. I (1–1–18 Edition)

                                                                        (x) Any material aspect of any debt                 donor’s authorization of payment for
                                                                      relief service, including, but not lim-               the goods or services or charitable con-
                                                                      ited to, the amount of money or the                   tribution that are the subject of the
                                                                      percentage of the debt amount that a                  telemarketing transaction and the cus-
                                                                      customer may save by using such serv-                 tomer’s or donor’s receipt of all of the
                                                                      ice; the amount of time necessary to                  following information:
                                                                      achieve the represented results; the                     (A) An accurate description, clearly
                                                                      amount of money or the percentage of                  and conspicuously stated, of the goods
                                                                      each outstanding debt that the cus-                   or services or charitable contribution
                                                                      tomer must accumulate before the pro-                 for which payment authorization is
                                                                      vider of the debt relief service will ini-            sought;
                                                                      tiate attempts with the customer’s                       (B) The number of debits, charges, or
                                                                      creditors or debt collectors or make a                payments (if more than one);
                                                                      bona fide offer to negotiate, settle, or                 (C) The date(s) the debit(s), charge(s),
                                                                      modify the terms of the customer’s                    or payment(s) will be submitted for
                                                                      debt; the effect of the service on a cus-             payment;
                                                                      tomer’s creditworthiness; the effect of
                                                                                                                               (D) The amount(s) of the debit(s),
                                                                      the service on collection efforts of the
                                                                                                                            charge(s), or payment(s);
                                                                      customer’s creditors or debt collectors;
                                                                                                                               (E) The customer’s or donor’s name;
                                                                      the percentage or number of customers
                                                                      who attain the represented results; and                  (F) The customer’s or donor’s billing
                                                                      whether a debt relief service is offered              information, identified with sufficient
                                                                      or provided by a non-profit entity.                   specificity such that the customer or
                                                                        (3) Causing billing information to be               donor understands what account will
                                                                      submitted for payment, or collecting or               be used to collect payment for the
                                                                      attempting to collect payment for                     goods or services or charitable con-
                                                                      goods or services or a charitable con-                tribution that are the subject of the
                                                                      tribution, directly or indirectly, with-              telemarketing transaction;
                                                                      out the customer’s or donor’s express                    (G) A telephone number for customer
                                                                      verifiable authorization, except when                 or donor inquiry that is answered dur-
                                                                      the method of payment used is a credit                ing normal business hours; and
                                                                      card subject to protections of the                       (H) The date of the customer’s or do-
                                                                      Truth in Lending Act and Regulation                   nor’s oral authorization; or
                                                                      Z,661 or a debit card subject to the pro-                (iii) Written confirmation of the
                                                                      tections of the Electronic Fund Trans-                transaction, identified in a clear and
                                                                      fer Act and Regulation E.662 Such au-                 conspicuous manner as such on the
                                                                      thorization shall be deemed verifiable                outside of the envelope, sent to the
                                                                      if any of the following means is em-                  customer or donor via first class mail
                                                                      ployed:                                               prior to the submission for payment of
                                                                        (i) Express written authorization by                the customer’s or donor’s billing infor-
                                                                      the customer or donor, which includes                 mation, and that includes all of the in-
                                                                      the customer’s or donor’s signature;663               formation              contained        in
                                                                        (ii) Express oral authorization which               §§ 310.3(a)(3)(ii)(A)-(G) and a clear and
                                                                      is audio-recorded and made available                  conspicuous statement of the proce-
                                                                      upon request to the customer or donor,                dures by which the customer or donor
                                                                      and the customer’s or donor’s bank or                 can obtain a refund from the seller or
                                                                      other billing entity, and which evi-                  telemarketer or charitable organiza-
                                                                      dences clearly both the customer’s or                 tion in the event the confirmation is
                                                                                                                            inaccurate; provided, however, that
                                                                         661 Truth in Lending Act, 15 U.S.C. 1601 et        this means of authorization shall not
                                                                      seq., and Regulation Z, 12 CFR part 226.              be deemed verifiable in instances in
                                                                         662 Electronic Fund Transfer Act, 15 U.S.C.        which goods or services are offered in a
                                                                      1693 et seq., and Regulation E, 12 CFR part           transaction involving a free-to-pay
                                                                      205.                                                  conversion and preacquired account in-
                                                                         663 For purposes of this Rule, the term
                                                                                                                            formation.
                                                                      ‘‘signature’’ shall include an electronic or
                                                                                                                               (4) Making a false or misleading
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                      digital form of signature, to the extent that
                                                                      such form of signature is recognized as a             statement to induce any person to pay
                                                                      valid signature under applicable federal law          for goods or services or to induce a
                                                                      or state contract law.                                charitable contribution.

                                                                                                                        386



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00396
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      Federal Trade Commission                                                                   § 310.4

                                                                         (b) Assisting and facilitating. It is a de-        a charitable organization or to any
                                                                      ceptive telemarketing act or practice                 particular charitable program;
                                                                      and a violation of this Rule for a per-                 (5) Any material aspect of a prize
                                                                      son to provide substantial assistance or              promotion including, but not limited
                                                                      support to any seller or telemarketer                 to: the odds of being able to receive a
                                                                      when that person knows or consciously                 prize; the nature or value of a prize; or
                                                                      avoids knowing that the seller or tele-               that a charitable contribution is re-
                                                                      marketer is engaged in any act or prac-               quired to win a prize or to participate
                                                                      tice that violates §§ 310.3(a), (c) or (d),           in a prize promotion; or
                                                                      or § 310.4 of this Rule.                                (6) A charitable organization’s or
                                                                         (c) Credit card laundering. Except as              telemarketer’s affiliation with, or en-
                                                                      expressly permitted by the applicable                 dorsement or sponsorship by, any per-
                                                                      credit card system, it is a deceptive                 son or government entity.
                                                                      telemarketing act or practice and a
                                                                      violation of this Rule for:                           [75 FR 48516, Aug. 10, 2010, as amended at 80
                                                                                                                            FR 77558, Dec. 14, 2015]
                                                                         (1) A merchant to present to or de-
                                                                      posit into, or cause another to present               § 310.4 Abusive telemarketing acts or
                                                                      to or deposit into, the credit card sys-                  practices.
                                                                      tem for payment, a credit card sales
                                                                      draft generated by a telemarketing                      (a) Abusive conduct generally. It is an
                                                                      transaction that is not the result of a               abusive telemarketing act or practice
                                                                      telemarketing credit card transaction                 and a violation of this Rule for any
                                                                      between the cardholder and the mer-                   seller or telemarketer to engage in the
                                                                      chant;                                                following conduct:
                                                                         (2) Any person to employ, solicit, or                (1) Threats, intimidation, or the use
                                                                      otherwise cause a merchant, or an em-                 of profane or obscene language;
                                                                      ployee, representative, or agent of the                 (2) Requesting or receiving payment
                                                                      merchant, to present to or deposit into               of any fee or consideration for goods or
                                                                      the credit card system for payment, a                 services represented to remove deroga-
                                                                      credit card sales draft generated by a                tory information from, or improve, a
                                                                      telemarketing transaction that is not                 person’s credit history, credit record,
                                                                      the result of a telemarketing credit                  or credit rating until:
                                                                      card transaction between the card-                      (i) The time frame in which the seller
                                                                      holder and the merchant; or                           has represented all of the goods or
                                                                         (3) Any person to obtain access to the             services will be provided to that person
                                                                      credit card system through the use of a               has expired; and
                                                                      business relationship or an affiliation                 (ii) The seller has provided the person
                                                                      with a merchant, when such access is                  with documentation in the form of a
                                                                      not authorized by the merchant agree-                 consumer report from a consumer re-
                                                                      ment or the applicable credit card sys-               porting agency demonstrating that the
                                                                      tem.                                                  promised results have been achieved,
                                                                         (d) Prohibited deceptive acts or prac-             such report having been issued more
                                                                      tices in the solicitation of charitable con-          than six months after the results were
                                                                      tributions. It is a fraudulent charitable             achieved. Nothing in this Rule should
                                                                      solicitation, a deceptive telemarketing               be construed to affect the requirement
                                                                      act or practice, and a violation of this              in the Fair Credit Reporting Act, 15
                                                                      Rule for any telemarketer soliciting                  U.S.C. 1681, that a consumer report
                                                                      charitable contributions to misrepre-                 may only be obtained for a specified
                                                                      sent, directly or by implication, any of              permissible purpose;
                                                                      the following material information:                     (3) Requesting or receiving payment
                                                                         (1) The nature, purpose, or mission of             of any fee or consideration from a per-
                                                                      any entity on behalf of which a chari-                son for goods or services represented to
                                                                      table contribution is being requested;                recover or otherwise assist in the re-
                                                                         (2) That any charitable contribution               turn of money or any other item of
                                                                      is tax deductible in whole or in part;                value paid for by, or promised to, that
                                                                         (3) The purpose for which any chari-               person in a previous transaction, until
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                      table contribution will be used;                      seven (7) business days after such
                                                                         (4) The percentage or amount of any                money or other item is delivered to
                                                                      charitable contribution that will go to               that person. This provision shall not

                                                                                                                        387



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00397
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      § 310.4                                                            16 CFR Ch. I (1–1–18 Edition)

                                                                      apply to goods or services provided to a                (A) The funds are held in an account
                                                                      person by a licensed attorney;                        at an insured financial institution;
                                                                        (4) Requesting or receiving payment                   (B) The customer owns the funds held
                                                                      of any fee or consideration in advance                in the account and is paid accrued in-
                                                                      of obtaining a loan or other extension                terest on the account, if any;
                                                                      of credit when the seller or tele-                      (C) The entity administering the ac-
                                                                      marketer has guaranteed or rep-                       count is not owned or controlled by, or
                                                                      resented a high likelihood of success in              in any way affiliated with, the debt re-
                                                                      obtaining or arranging a loan or other                lief service;
                                                                      extension of credit for a person;                       (D) The entity administering the ac-
                                                                        (5)(i) Requesting or receiving pay-                 count does not give or accept any
                                                                      ment of any fee or consideration for                  money or other compensation in ex-
                                                                      any debt relief service until and unless:             change for referrals of business involv-
                                                                        (A) The seller or telemarketer has re-              ing the debt relief service; and
                                                                      negotiated, settled, reduced, or other-                 (E) The customer may withdraw from
                                                                      wise altered the terms of at least one                the debt relief service at any time
                                                                      debt pursuant to a settlement agree-                  without penalty, and must receive all
                                                                      ment, debt management plan, or other                  funds in the account, other than funds
                                                                      such valid contractual agreement exe-                 earned by the debt relief service in
                                                                      cuted by the customer;                                compliance       with    § 310.4(a)(5)(i)(A)
                                                                        (B) The customer has made at least                  through (C), within seven (7) business
                                                                      one payment pursuant to that settle-                  days of the customer’s request.
                                                                      ment agreement, debt management                         (6) Disclosing or receiving, for con-
                                                                      plan, or other valid contractual agree-               sideration, unencrypted consumer ac-
                                                                      ment between the customer and the                     count numbers for use in tele-
                                                                      creditor or debt collector; and                       marketing; provided, however, that
                                                                        (C) To the extent that debts enrolled               this paragraph shall not apply to the
                                                                      in a service are renegotiated, settled,               disclosure or receipt of a customer’s or
                                                                      reduced, or otherwise altered individ-                donor’s billing information to process a
                                                                      ually, the fee or consideration either:               payment for goods or services or a
                                                                        (1) Bears the same proportional rela-               charitable contribution pursuant to a
                                                                      tionship to the total fee for renegoti-               transaction;
                                                                      ating, settling, reducing, or altering                  (7) Causing billing information to be
                                                                      the terms of the entire debt balance as               submitted for payment, directly or in-
                                                                      the individual debt amount bears to                   directly, without the express informed
                                                                      the entire debt amount. The individual                consent of the customer or donor. In
                                                                      debt amount and the entire debt                       any telemarketing transaction, the
                                                                      amount are those owed at the time the                 seller or telemarketer must obtain the
                                                                      debt was enrolled in the service; or                  express informed consent of the cus-
                                                                        (2) Is a percentage of the amount                   tomer or donor to be charged for the
                                                                      saved as a result of the renegotiation,               goods or services or charitable con-
                                                                      settlement, reduction, or alteration.                 tribution and to be charged using the
                                                                      The percentage charged cannot change                  identified account. In any tele-
                                                                      from one individual debt to another.                  marketing       transaction      involving
                                                                      The amount saved is the difference be-                preacquired account information, the
                                                                      tween the amount owed at the time the                 requirements in paragraphs (a)(7)(i)
                                                                      debt was enrolled in the service and the              through (ii) of this section must be met
                                                                      amount actually paid to satisfy the                   to evidence express informed consent.
                                                                      debt.                                                   (i) In any telemarketing transaction
                                                                        (ii) Nothing in § 310.4(a)(5)(i) prohibits          involving preacquired account informa-
                                                                      requesting or requiring the customer                  tion and a free-to-pay conversion fea-
                                                                      to place funds in an account to be used               ture, the seller or telemarketer must:
                                                                      for the debt relief provider’s fees and                 (A) Obtain from the customer, at a
                                                                      for payments to creditors or debt col-                minimum, the last four (4) digits of the
                                                                      lectors in connection with the renego-                account number to be charged;
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                      tiation, settlement, reduction, or other                (B) Obtain from the customer his or
                                                                      alteration of the terms of payment or                 her express agreement to be charged
                                                                      other terms of a debt, provided that:                 for the goods or services and to be

                                                                                                                        388



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00398
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      Federal Trade Commission                                                                   § 310.4

                                                                      charged using the account number pur-                 to cause a telemarketer to engage in,
                                                                      suant to paragraph (a)(7)(i)(A) of this               the following conduct:
                                                                      section; and,                                           (i) Causing any telephone to ring, or
                                                                        (C) Make and maintain an audio re-                  engaging any person in telephone con-
                                                                      cording of the entire telemarketing                   versation, repeatedly or continuously
                                                                      transaction.                                          with intent to annoy, abuse, or harass
                                                                        (ii) In any other telemarketing trans-              any person at the called number;
                                                                      action involving preacquired account                    (ii) Denying or interfering in any
                                                                      information not described in paragraph                way, directly or indirectly, with a per-
                                                                      (a)(7)(i) of this section, the seller or              son’s right to be placed on any registry
                                                                      telemarketer must:                                    of names and/or telephone numbers of
                                                                                                                            persons who do not wish to receive out-
                                                                        (A) At a minimum, identify the ac-
                                                                                                                            bound telephone calls established to
                                                                      count to be charged with sufficient
                                                                                                                            comply with paragraph (b)(1)(iii)(A) of
                                                                      specificity for the customer or donor to              this section, including, but not limited
                                                                      understand what account will be                       to, harassing any person who makes
                                                                      charged; and                                          such a request; hanging up on that per-
                                                                        (B) Obtain from the customer or                     son; failing to honor the request; re-
                                                                      donor his or her express agreement to                 quiring the person to listen to a sales
                                                                      be charged for the goods or services                  pitch before accepting the request; as-
                                                                      and to be charged using the account                   sessing a charge or fee for honoring the
                                                                      number identified pursuant to para-                   request; requiring a person to call a
                                                                      graph (a)(7)(ii)(A) of this section;                  different number to submit the re-
                                                                        (8) Failing to transmit or cause to be              quest; and requiring the person to iden-
                                                                      transmitted the telephone number,                     tify the seller making the call or on
                                                                      and, when made available by the tele-                 whose behalf the call is made;
                                                                      marketer’s carrier, the name of the                     (iii) Initiating any outbound tele-
                                                                      telemarketer, to any caller identifica-               phone call to a person when:
                                                                      tion service in use by a recipient of a                 (A) That person previously has stated
                                                                      telemarketing call; provided that it                  that he or she does not wish to receive
                                                                      shall not be a violation to substitute                an outbound telephone call made by or
                                                                      (for the name and phone number used                   on behalf of the seller whose goods or
                                                                      in, or billed for, making the call) the               services are being offered or made on
                                                                      name of the seller or charitable organi-              behalf of the charitable organization
                                                                      zation on behalf of which a tele-                     for which a charitable contribution is
                                                                      marketing call is placed, and the sell-               being solicited; or
                                                                      er’s or charitable organization’s cus-                  (B) That person’s telephone number
                                                                      tomer or donor service telephone num-                 is on the ‘‘do-not-call’’ registry, main-
                                                                      ber, which is answered during regular                 tained by the Commission, of persons
                                                                      business hours;                                       who do not wish to receive outbound
                                                                        (9) Creating or causing to be created,              telephone calls to induce the purchase
                                                                      directly or indirectly, a remotely cre-               of goods or services unless the seller or
                                                                      ated payment order as payment for                     telemarketer:
                                                                      goods or services offered or sold                       (1) Can demonstrate that the seller
                                                                      through telemarketing or as a chari-                  has obtained the express agreement, in
                                                                      table contribution solicited or sought                writing, of such person to place calls to
                                                                      through telemarketing; or                             that person. Such written agreement
                                                                                                                            shall clearly evidence such person’s au-
                                                                        (10) Accepting from a customer or
                                                                                                                            thorization that calls made by or on
                                                                      donor, directly or indirectly, a cash-to-
                                                                                                                            behalf of a specific party may be placed
                                                                      cash money transfer or cash reload
                                                                                                                            to that person, and shall include the
                                                                      mechanism as payment for goods or                     telephone number to which the calls
                                                                      services offered or sold through tele-                may be placed and the signature 664 of
                                                                      marketing or as a charitable contribu-
                                                                                                                            that person; or
                                                                      tion solicited or sought through tele-
                                                                      marketing.                                               664 For purposes of this Rule, the term
                                                                        (b) Pattern of calls. (1) It is an abusive
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                                                                            ‘‘signature’’ shall include an electronic or
                                                                      telemarketing act or practice and a                   digital form of signature, to the extent that
                                                                      violation of this Rule for a tele-                    such form of signature is recognized as a
                                                                      marketer to engage in, or for a seller                                                    Continued


                                                                                                                        389



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00399
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      § 310.4                                                            16 CFR Ch. I (1–1–18 Edition)

                                                                         (2) Can demonstrate that the seller                   (ii) Within two (2) seconds after the
                                                                      has an established business relation-                 completed greeting of the person
                                                                      ship with such person, and that person                called, plays a prerecorded message
                                                                      has not stated that he or she does not                that promptly provides the disclosures
                                                                      wish to receive outbound telephone                    required by § 310.4(d) or (e), followed
                                                                      calls under paragraph (b)(1)(iii)(A) of               immediately by a disclosure of one or
                                                                      this section; or                                      both of the following:
                                                                         (iv) Abandoning any outbound tele-                    (A) In the case of a call that could be
                                                                      phone call. An outbound telephone call                answered in person by a consumer, that
                                                                      is ‘‘abandoned’’ under this section if a              the person called can use an automated
                                                                      person answers it and the telemarketer                interactive voice and/or keypress-acti-
                                                                      does not connect the call to a sales rep-             vated opt-out mechanism to assert a
                                                                      resentative within two (2) seconds of                 Do Not Call request pursuant to
                                                                      the person’s completed greeting.                      § 310.4(b)(1)(iii)(A) at any time during
                                                                         (v) Initiating any outbound telephone              the message. The mechanism must:
                                                                      call that delivers a prerecorded mes-                    (1) Automatically add the number
                                                                      sage, other than a prerecorded message                called to the seller’s entity-specific Do
                                                                      permitted for compliance with the call                Not Call list;
                                                                      abandonment           safe  harbor      in               (2) Once invoked, immediately dis-
                                                                      § 310.4(b)(4)(iii), unless:                           connect the call; and
                                                                         (A) In any such call to induce the                    (3) Be available for use at any time
                                                                      purchase of any good or service, the                  during the message; and
                                                                      seller has obtained from the recipient                   (B) In the case of a call that could be
                                                                      of the call an express agreement, in                  answered by an answering machine or
                                                                      writing, that:                                        voicemail service, that the person
                                                                         (i) The seller obtained only after a               called can use a toll-free telephone
                                                                      clear and conspicuous disclosure that                 number to assert a Do Not Call request
                                                                      the purpose of the agreement is to au-                pursuant to § 310.4(b)(1)(iii)(A). The
                                                                      thorize the seller to place prerecorded               number provided must connect directly
                                                                      calls to such person;                                 to an automated interactive voice or
                                                                         (ii) The seller obtained without re-               keypress-activated opt-out mechanism
                                                                      quiring, directly or indirectly, that the             that:
                                                                      agreement be executed as a condition                     (1) Automatically adds the number
                                                                      of purchasing any good or service;                    called to the seller’s entity-specific Do
                                                                         (iii) Evidences the willingness of the             Not Call list;
                                                                      recipient of the call to receive calls                   (2)    Immediately      thereafter dis-
                                                                      that deliver prerecorded messages by                  connects the call; and
                                                                      or on behalf of a specific seller; and                   (3) Is accessible at any time through-
                                                                         (iv) Includes such person’s telephone              out the duration of the telemarketing
                                                                      number and signature;665 and                          campaign; and
                                                                         (B) In any such call to induce the                    (iii) Complies with all other require-
                                                                      purchase of any good or service, or to                ments of this part and other applicable
                                                                      induce a charitable contribution from a               federal and state laws.
                                                                      member of, or previous donor to, a non-                  (C) Any call that complies with all
                                                                      profit charitable organization on whose               applicable requirements of this para-
                                                                      behalf the call is made, the seller or                graph (v) shall not be deemed to violate
                                                                      telemarketer:                                         § 310.4(b)(1)(iv) of this part.
                                                                         (i) Allows the telephone to ring for at               (D) This paragraph (v) shall not apply
                                                                      least fifteen (15) seconds or four (4)                to any outbound telephone call that de-
                                                                      rings before disconnecting an unan-                   livers a prerecorded healthcare mes-
                                                                      swered call; and                                      sage made by, or on behalf of, a covered
                                                                                                                            entity or its business associate, as
                                                                      valid signature under applicable federal law          those terms are defined in the HIPAA
                                                                      or state contract law.                                Privacy Rule, 45 CFR 160.103.
                                                                         665 For purposes of this Rule, the term

                                                                      ‘‘signature’’ shall include an electronic or
                                                                                                                               (2) It is an abusive telemarketing act
                                                                                                                            or practice and a violation of this Rule
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                      digital form of signature, to the extent that
                                                                      such form of signature is recognized as a             for any person to sell, rent, lease, pur-
                                                                      valid signature under applicable federal law          chase, or use any list established to
                                                                      or state contract law.                                comply with § 310.4(b)(1)(iii)(A), or

                                                                                                                        390



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00400
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      Federal Trade Commission                                                                   § 310.4

                                                                      maintained by the Commission pursu-                   day period or portion thereof that the
                                                                      ant to § 310.4(b)(1)(iii)(B), for any pur-            campaign continues.
                                                                      pose except compliance with the provi-                   (ii) The seller or telemarketer, for
                                                                      sions of this Rule or otherwise to pre-               each telemarketing call placed, allows
                                                                      vent telephone calls to telephone num-                the telephone to ring for at least fif-
                                                                      bers on such lists.                                   teen (15) seconds or four (4) rings before
                                                                         (3) A seller or telemarketer will not              disconnecting an unanswered call;
                                                                      be liable for violating § 310.4(b)(1)(ii)                (iii) Whenever a sales representative
                                                                      and (iii) if it can demonstrate that, as              is not available to speak with the per-
                                                                      part of the seller’s or telemarketer’s                son answering the call within two (2)
                                                                      routine business practice:                            seconds after the person’s completed
                                                                         (i) It has established and imple-                  greeting, the seller or telemarketer
                                                                      mented written procedures to comply                   promptly plays a recorded message
                                                                      with § 310.4(b)(1)(ii) and (iii);                     that states the name and telephone
                                                                         (ii) It has trained its personnel, and             number of the seller on whose behalf
                                                                      any entity assisting in its compliance,               the call was placed666; and
                                                                      in the procedures established pursuant                   (iv) The seller or telemarketer, in ac-
                                                                      to § 310.4(b)(3)(i);                                  cordance with § 310.5(b)-(d), retains
                                                                         (iii) The seller, or a telemarketer or             records establishing compliance with
                                                                      another person acting on behalf of the                § 310.4(b)(4)(i)-(iii).
                                                                      seller or charitable organization, has                   (c) Calling time restrictions. Without
                                                                      maintained and recorded a list of tele-               the prior consent of a person, it is an
                                                                      phone numbers the seller or charitable                abusive telemarketing act or practice
                                                                      organization may not contact, in com-                 and a violation of this Rule for a tele-
                                                                      pliance with § 310.4(b)(1)(iii)(A);                   marketer to engage in outbound tele-
                                                                         (iv) The seller or a telemarketer uses             phone calls to a person’s residence at
                                                                      a process to prevent telemarketing to                 any time other than between 8:00 a.m.
                                                                      any telephone number on any list es-                  and 9:00 p.m. local time at the called
                                                                      tablished pursuant to § 310.4(b)(3)(iii) or           person’s location.
                                                                      310.4(b)(1)(iii)(B), employing a version                 (d) Required oral disclosures in the sale
                                                                      of the ‘‘do-not-call’’ registry obtained              of goods or services. It is an abusive tele-
                                                                      from the Commission no more than                      marketing act or practice and a viola-
                                                                      thirty-one (31) days prior to the date                tion of this Rule for a telemarketer in
                                                                      any call is made, and maintains                       an outbound telephone call or internal
                                                                      records documenting this process;                     or external upsell to induce the pur-
                                                                                                                            chase of goods or services to fail to dis-
                                                                         (v) The seller or a telemarketer or
                                                                                                                            close truthfully, promptly, and in a
                                                                      another person acting on behalf of the
                                                                                                                            clear and conspicuous manner to the
                                                                      seller or charitable organization, mon-
                                                                                                                            person receiving the call, the following
                                                                      itors and enforces compliance with the
                                                                                                                            information:
                                                                      procedures established pursuant to
                                                                                                                               (1) The identity of the seller;
                                                                      § 310.4(b)(3)(i); and
                                                                                                                               (2) That the purpose of the call is to
                                                                         (vi) Any subsequent call otherwise
                                                                                                                            sell goods or services;
                                                                      violating paragraph (b)(1)(ii) or (iii) of               (3) The nature of the goods or serv-
                                                                      this section is the result of error and               ices; and
                                                                      not of failure to obtain any informa-                    (4) That no purchase or payment is
                                                                      tion necessary to comply with a re-                   necessary to be able to win a prize or
                                                                      quest       pursuant      to      paragraph           participate in a prize promotion if a
                                                                      (b)(1)(iii)(A) of this section not to re-             prize promotion is offered and that any
                                                                      ceive further calls by or on behalf of a              purchase or payment will not increase
                                                                      seller or charitable organization.                    the person’s chances of winning. This
                                                                         (4) A seller or telemarketer will not              disclosure must be made before or in
                                                                      be liable for violating § 310.4(b)(1)(iv) if:         conjunction with the description of the
                                                                         (i) The seller or telemarketer em-                 prize to the person called. If requested
                                                                      ploys technology that ensures aban-
                                                                      donment of no more than three (3) per-                  666 This provision does not affect any sell-
                                                                      cent of all calls answered by a person,
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                                                                            er’s or telemarketer’s obligation to comply
                                                                      measured over the duration of a single                with relevant state and federal laws, includ-
                                                                      calling campaign, if less than 30 days,               ing but not limited to the TCPA, 47 U.S.C.
                                                                      or separately over each successive 30-                227, and 47 CFR part 64.1200.

                                                                                                                        391



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00401
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      § 310.5                                                            16 CFR Ch. I (1–1–18 Edition)

                                                                      by that person, the telemarketer must                 telephone number, and the job title(s)
                                                                      disclose the no-purchase/no-payment                   for all current and former employees
                                                                      entry method for the prize promotion;                 directly involved in telephone sales or
                                                                      provided, however, that, in any inter-                solicitations; provided, however, that if
                                                                      nal upsell for the sale of goods or serv-             the seller or telemarketer permits fic-
                                                                      ices, the seller or telemarketer must                 titious names to be used by employees,
                                                                      provide the disclosures listed in this                each fictitious name must be traceable
                                                                      section only to the extent that the in-               to only one specific employee; and
                                                                      formation in the upsell differs from the                 (5) All verifiable authorizations or
                                                                      disclosures provided in the initial tele-
                                                                                                                            records of express informed consent or
                                                                      marketing transaction.
                                                                                                                            express agreement required to be pro-
                                                                        (e) Required oral disclosures in chari-
                                                                      table solicitations. It is an abusive tele-           vided or received under this Rule.
                                                                      marketing act or practice and a viola-                   (b) A seller or telemarketer may
                                                                      tion of this Rule for a telemarketer, in              keep the records required by § 310.5(a)
                                                                      an outbound telephone call to induce a                in any form, and in the same manner,
                                                                      charitable contribution, to fail to dis-              format, or place as they keep such
                                                                      close truthfully, promptly, and in a                  records in the ordinary course of busi-
                                                                      clear and conspicuous manner to the                   ness. Failure to keep all records re-
                                                                      person receiving the call, the following              quired by § 310.5(a) shall be a violation
                                                                      information:                                          of this Rule.
                                                                        (1) The identity of the charitable or-                 (c) The seller and the telemarketer
                                                                      ganization on behalf of which the re-                 calling on behalf of the seller may, by
                                                                      quest is being made; and                              written agreement, allocate responsi-
                                                                        (2) That the purpose of the call is to              bility between themselves for the rec-
                                                                      solicit a charitable contribution.                    ordkeeping required by this Section.
                                                                      [75 FR 48516, Aug. 10, 2010, as amended at 76         When a seller and telemarketer have
                                                                      FR 58716, Sept. 22, 2011; 80 FR 77559, Dec. 14,       entered into such an agreement, the
                                                                      2015]                                                 terms of that agreement shall govern,
                                                                                                                            and the seller or telemarketer, as the
                                                                      § 310.5 Recordkeeping requirements.                   case may be, need not keep records
                                                                         (a) Any seller or telemarketer shall               that duplicate those of the other. If the
                                                                      keep, for a period of 24 months from                  agreement is unclear as to who must
                                                                      the date the record is produced, the fol-             maintain any required record(s), or if
                                                                      lowing records relating to its tele-                  no such agreement exists, the seller
                                                                      marketing activities:                                 shall be responsible for complying with
                                                                         (1) All substantially different adver-             §§ 310.5(a)(1)-(3) and (5); the tele-
                                                                      tising,     brochures,     telemarketing              marketer shall be responsible for com-
                                                                      scripts, and promotional materials;                   plying with § 310.5(a)(4).
                                                                         (2) The name and last known address
                                                                                                                               (d) In the event of any dissolution or
                                                                      of each prize recipient and the prize
                                                                                                                            termination of the seller’s or tele-
                                                                      awarded for prizes that are rep-
                                                                      resented, directly or by implication, to              marketer’s business, the principal of
                                                                      have a value of $25.00 or more;                       that seller or telemarketer shall main-
                                                                         (3) The name and last known address                tain all records as required under this
                                                                      of each customer, the goods or services               section. In the event of any sale, as-
                                                                      purchased, the date such goods or serv-               signment, or other change in ownership
                                                                      ices were shipped or provided, and the                of the seller’s or telemarketer’s busi-
                                                                      amount paid by the customer for the                   ness, the successor business shall main-
                                                                      goods or services;667                                 tain all records required under this sec-
                                                                         (4) The name, any fictitious name                  tion.
                                                                      used, the last known home address and
                                                                                                                            § 310.6    Exemptions.
                                                                        667For offers of consumer credit products              (a) Solicitations to induce charitable
                                                                      subject to the Truth in Lending Act, 15               contributions via outbound telephone
                                                                      U.S.C. 1601 et seq., and Regulation Z, 12 CFR
                                                                                                                            calls      are       not      covered by
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                      226, compliance with the recordkeeping re-
                                                                      quirements under the Truth in Lending Act,            § 310.4(b)(1)(iii)(B) of this Rule.
                                                                      and Regulation Z, shall constitute compli-               (b) The following acts or practices
                                                                      ance with § 310.5(a)(3) of this Rule.                 are exempt from this Rule:

                                                                                                                        392



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00402
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      Federal Trade Commission                                                                   § 310.7

                                                                         (1) The sale of pay-per-call services                 (iii) Any instances of upselling in-
                                                                      subject to the Commission’s Rule enti-                cluded in such telephone calls;
                                                                      tled ‘‘Trade Regulation Rule Pursuant                    (6) Telephone calls initiated by a cus-
                                                                      to the Telephone Disclosure and Dis-                  tomer or donor in response to a direct
                                                                      pute Resolution Act of 1992,’’ 16 CFR                 mail solicitation, including solicita-
                                                                      part 308, provided, however, that this                tions via the U.S. Postal Service, fac-
                                                                      exemption does not apply to the re-                   simile transmission, electronic mail,
                                                                      quirements of §§ 310.4(a)(1), (a)(7), (b),            and other similar methods of delivery
                                                                      and (c);                                              in which a solicitation is directed to
                                                                         (2) The sale of franchises subject to              specific address(es) or person(s), that
                                                                      the Commission’s Rule entitled ‘‘Dis-                 clearly, conspicuously, and truthfully
                                                                      closure Requirements and Prohibitions                 discloses all material information list-
                                                                      Concerning Franchising,’’ (‘‘Franchise                ed in § 310.3(a)(1), for any goods or serv-
                                                                      Rule’’) 16 CFR part 436, and the sale of              ices offered in the direct mail solicita-
                                                                      business opportunities subject to the                 tion, and that contains no material
                                                                      Commission’s Rule entitled ‘‘Disclo-                  misrepresentation regarding any item
                                                                      sure Requirements and Prohibitions                    contained in § 310.3(d) for any requested
                                                                      Concerning Business Opportunities,’’                  charitable contribution; provided, how-
                                                                      (‘‘Business Opportunity Rule’’) 16 CFR                ever, that this exemption does not
                                                                      part 437, provided, however, that this                apply to:
                                                                      exemption does not apply to the re-                      (i) Calls initiated by a customer in
                                                                      quirements of §§ 310.4(a)(1), (a)(7), (b),            response to a direct mail solicitation
                                                                      and (c);                                              relating to prize promotions, invest-
                                                                         (3) Telephone calls in which the sale              ment opportunities, debt relief serv-
                                                                      of goods or services or charitable solic-             ices, business opportunities other than
                                                                      itation is not completed, and payment                 business arrangements covered by the
                                                                      or authorization of payment is not re-                Franchise Rule or Business Oppor-
                                                                      quired, until after a face-to-face sales              tunity Rule, or goods or services de-
                                                                      or donation presentation by the seller                scribed in § 310.3(a)(1)(vi) or § 310.4(a)(2)
                                                                      or charitable organization, provided,                 through (4);
                                                                      however, that this exemption does not                    (ii) The requirements of § 310.4(a)(9)
                                                                      apply      to     the     requirements  of            or (10); or
                                                                      §§ 310.4(a)(1), (a)(7), (b), and (c);                    (iii) Any instances of upselling in-
                                                                         (4) Telephone calls initiated by a cus-            cluded in such telephone calls; and
                                                                      tomer or donor that are not the result                   (7) Telephone calls between a tele-
                                                                      of any solicitation by a seller, chari-               marketer and any business to induce
                                                                      table organization, or telemarketer,                  the purchase of goods or services or a
                                                                      provided, however, that this exemption                charitable contribution by the busi-
                                                                      does not apply to any instances of                    ness, except calls to induce the retail
                                                                      upselling included in such telephone                  sale of nondurable office or cleaning
                                                                      calls;                                                supplies;     provided,    however,     that
                                                                         (5) Telephone calls initiated by a cus-            §§ 310.4(b)(1)(iii)(B) and 310.5 shall not
                                                                      tomer or donor in response to an adver-               apply to sellers or telemarketers of
                                                                      tisement through any medium, other                    nondurable office or cleaning supplies.
                                                                      than direct mail solicitation, provided,              [75 FR 48516, Aug. 10, 2010, as amended at 80
                                                                      however, that this exemption does not                 FR 77559, Dec. 14, 2015]
                                                                      apply to:
                                                                         (i) Calls initiated by a customer or               § 310.7 Actions by states and private
                                                                      donor in response to an advertisement                      persons.
                                                                      relating to investment opportunities,                    (a) Any attorney general or other of-
                                                                      debt relief services, business opportuni-             ficer of a state authorized by the state
                                                                      ties other than business arrangements                 to bring an action under the Tele-
                                                                      covered by the Franchise Rule or Busi-                marketing and Consumer Fraud and
                                                                      ness Opportunity Rule, or advertise-                  Abuse Prevention Act, and any private
                                                                      ments involving offers for goods or                   person who brings an action under that
                                                                      services described in § 310.3(a)(1)(vi) or            Act, shall serve written notice of its
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                      § 310.4(a)(2) through (4);                            action on the Commission, if feasible,
                                                                         (ii) The requirements of § 310.4(a)(9)             prior to its initiating an action under
                                                                      or (10); or                                           this Rule. The notice shall be sent to

                                                                                                                        393



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00403
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      § 310.8                                                            16 CFR Ch. I (1–1–18 Edition)

                                                                      the Office of the Director, Bureau of                 Not Call Registry for any other pur-
                                                                      Consumer Protection, Federal Trade                    pose.
                                                                      Commission, Washington, DC 20580, and                    (c) The annual fee, which must be
                                                                      shall include a copy of the state’s or                paid by any person prior to obtaining
                                                                      private person’s complaint and any                    access to the National Do Not Call
                                                                      other pleadings to be filed with the                  Registry, is $62 for each area code of
                                                                      court. If prior notice is not feasible,               data accessed, up to a maximum of
                                                                      the state or private person shall serve               $17,021; provided, however, that there
                                                                      the Commission with the required no-                  shall be no charge to any person for ac-
                                                                      tice immediately upon instituting its                 cessing the first five area codes of data,
                                                                      action.                                               and provided further, that there shall be
                                                                        (b) Nothing contained in this Section               no charge to any person engaging in or
                                                                      shall prohibit any attorney general or                causing others to engage in outbound
                                                                      other authorized state official from                  telephone calls to consumers and who
                                                                      proceeding in state court on the basis                is accessing area codes of data in the
                                                                      of an alleged violation of any civil or               National Do Not Call Registry if the
                                                                      criminal statute of such state.                       person is permitted to access, but is
                                                                                                                            not required to access, the National Do
                                                                      § 310.8 Fee for access to the National                Not Call Registry under this Rule, 47
                                                                          Do Not Call Registry.                             CFR 64.1200, or any other Federal regu-
                                                                                                                            lation or law. No person may partici-
                                                                         (a) It is a violation of this Rule for
                                                                                                                            pate in any arrangement to share the
                                                                      any seller to initiate, or cause any
                                                                                                                            cost of accessing the National Do Not
                                                                      telemarketer to initiate, an outbound
                                                                                                                            Call Registry, including any arrange-
                                                                      telephone call to any person whose                    ment with any telemarketer or service
                                                                      telephone number is within a given                    provider to divide the costs to access
                                                                      area code unless such seller, either di-              the registry among various clients of
                                                                      rectly or through another person, first               that telemarketer or service provider.
                                                                      has paid the annual fee, required by                     (d) Each person who pays, either di-
                                                                      § 310.8(c), for access to telephone num-              rectly or through another person, the
                                                                      bers within that area code that are in-               annual fee set forth in paragraph (c) of
                                                                      cluded in the National Do Not Call                    this section, each person excepted
                                                                      Registry maintained by the Commis-                    under paragraph (c) from paying the
                                                                      sion under § 310.4(b)(1)(iii)(B); provided,           annual fee, and each person excepted
                                                                      however, that such payment is not nec-                from paying an annual fee under
                                                                      essary if the seller initiates, or causes             § 310.4(b)(1)(iii)(B), will be provided a
                                                                      a telemarketer to initiate, calls solely              unique account number that will allow
                                                                      to         persons        pursuant       to           that person to access the registry data
                                                                      §§ 310.4(b)(1)(iii)(B)(i) or (ii), and the            for the selected area codes at any time
                                                                      seller does not access the National Do                for the twelve month period beginning
                                                                      Not Call Registry for any other pur-                  on the first day of the month in which
                                                                      pose.                                                 the person paid the fee (‘‘the annual pe-
                                                                         (b) It is a violation of this Rule for             riod’’). To obtain access to additional
                                                                      any telemarketer, on behalf of any sell-              area codes of data during the first six
                                                                      er, to initiate an outbound telephone                 months of the annual period, each per-
                                                                      call to any person whose telephone                    son required to pay the fee under para-
                                                                      number is within a given area code un-                graph (c) of this section must first pay
                                                                      less that seller, either directly or                  $62 for each additional area code of
                                                                      through another person, first has paid                data not initially selected. To obtain
                                                                      the annual fee, required by § 310.8(c),               access to additional area codes of data
                                                                      for access to the telephone numbers                   during the second six months of the an-
                                                                      within that area code that are included               nual period, each person required to
                                                                      in the National Do Not Call Registry;                 pay the fee under paragraph (c) of this
                                                                      provided, however, that such payment                  section must first pay $31 for each ad-
                                                                      is not necessary if the seller initiates,             ditional area code of data not initially
                                                                      or causes a telemarketer to initiate,                 selected. The payment of the addi-
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                      calls solely to persons pursuant to                   tional fee will permit the person to ac-
                                                                      §§ 310.4(b)(1)(iii)(B)(i) or (ii), and the            cess the additional area codes of data
                                                                      seller does not access the National Do                for the remainder of the annual period.

                                                                                                                        394



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00404
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
                                                                      Federal Trade Commission                                                               § 311.4

                                                                        (e) Access to the National Do Not
                                                                      Call Registry is limited to tele-
                                                                      marketers, sellers, others engaged in or
                                                                      causing others to engage in telephone
                                                                      calls to consumers, service providers
                                                                      acting on behalf of such persons, and
                                                                      any government agency that has law
                                                                      enforcement authority. Prior to access-
                                                                      ing the National Do Not Call Registry,
                                                                      a person must provide the identifying
                                                                      information required by the operator of
                                                                      the registry to collect the fee, and
                                                                      must certify, under penalty of law,
                                                                      that the person is accessing the reg-
                                                                      istry solely to comply with the provi-
                                                                      sions of this Rule or to otherwise pre-
                                                                      vent telephone calls to telephone num-
                                                                      bers on the registry. If the person is ac-
                                                                      cessing the registry on behalf of sell-
                                                                      ers, that person also must identify
                                                                      each of the sellers on whose behalf it is
                                                                      accessing the registry, must provide
                                                                      each seller’s unique account number
                                                                      for access to the national registry, and
                                                                      must certify, under penalty of law,
                                                                      that the sellers will be using the infor-
                                                                      mation gathered from the registry
                                                                      solely to comply with the provisions of
                                                                      this Rule or otherwise to prevent tele-
                                                                      phone calls to telephone numbers on
                                                                      the registry.
                                                                      [75 FR 48516, Aug. 10, 2010; 75 FR 51934, Aug.
                                                                      24, 2010, as amended at 77 FR 51697, Aug. 27,
                                                                      2012; 78 FR 53643, Aug. 30, 2013; 79 FR 51478,
                                                                      Aug. 29, 2014; 80 FR 77560, Dec. 14, 2016; 81 FR
                                                                      59845, Aug. 31, 2016; 82 FR 39534, Aug. 21, 2017]

                                                                      § 310.9 Severability.
                                                                         The provisions of this Rule are sepa-
                                                                      rate and severable from one another. If
                                                                      any provision is stayed or determined
                                                                      to be invalid, it is the Commission’s in-
                                                                      tention that the remaining provisions
                                                                      shall continue in effect.
kpayne on DSK54DXVN1OFR with $$_JOB




                                                                                                                        395



                                      VerDate Sep<11>2014   14:29 Mar 27, 2018   Jkt 244054   PO 00000
                                                                                                                 Attachment
                                                                                                         Frm 00405
                                                                                                                                  A
                                                                                                                  Fmt 8010 Sfmt 8010   Q:\16\16V1.TXT   31
